IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

BEN WILKIN, derivatively on behalf
                               )
of OREXIGEN THERAPEUTICS,      )
INC.,                          )
                               )
            Plaintiff,         )
                               )
     v.                        )         C.A. No. 12412-VCMR
                               )
MICHAEL A. NARACHI, PRESTON )
S. KLASSEN, JOSEPH P. HAGAN,   )
MARK D. BOOTH, HEATHER D.      )
TURNER, ECKARD WEBER, BRIAN )
H. DOVEY, LOUIS C. BOCK,       )
PATRICK J. MAHAFFY, PETER K.   )
HONIG, LOTA S. ZOTH, DAVID J.  )
ENDICOTT, AND WENDY L.         )
DIXON,                         )
                               )
            Defendants,        )
                               )
     and                       )
                               )
OREXIGEN THERAPEUTICS, INC., a )
Delaware corporation,          )
                               )
            Nominal Defendant. )

                      MEMORANDUM OPINION

                   Date Submitted: November 17, 2017
                    Date Decided: February 28, 2018

Blake A. Bennett, COOCH AND TAYLOR, P.A., Wilmington, Delaware; Brian J.
Robbins, George C. Aguilar, and Jay N. Razzouk, ROBBINS ARROYO LLP, San
Diego, California; Nicholas Koluncich III, THE LAW OFFICES OF NICHOLAS
KOLUNCICH III, LLC, Albuquerque, New Mexico; Attorneys for Plaintiff.
William N. Lafferty, D. McKinley Measley, and Richard Li, MORRIS, NICHOLS,
ARSHT & TUNNELL LLP, Wilmington, Delaware; John C. Dwyer and Jessica
Valenzuela Santamaria, COOLEY LLP, Palo Alto, California; Mary Kathryn
Kelley, COOLEY LLP, San Diego, California; Jeffrey Lombard, COOLEY LLP,
Seattle, Washington; Attorneys for Defendants.



MONTGOMERY-REEVES, Vice Chancellor
      Pending before the Court is a motion to dismiss for failure to plead demand

futility and failure to state a claim in a case involving a pharmaceutical company

that was developing a drug to help in the battle against obesity. Early results of a

clinical trial indicated that this drug may have unanticipated, but significant, positive

effects on cardiovascular health. Excited by the prospect of following in the

footsteps of the likes of Alexander Fleming, the board of directors sought regulatory

approval of, and patent protection for, their drug. If further clinical trials confirmed

the effects, the drug would be revolutionary and, presumably, worth a great deal of

money.

      As the company moved through the processes required for both regulatory

approval and patent protection, two less-than-ideal events occurred. First, a greater

number of people than originally contemplated became aware of the preliminary

data. While this did not affect the market approval process, the dissemination of the

data threatened the integrity of the ongoing trial and, in part, necessitated the

commission of a new clinical trial to further test the safety of the drug. This new

clinical trial came with a hefty price tag. Second, through the patent process, the

preliminary data from the clinical trial eventually became public. The market

originally reacted positively to the news, but later data revealed that the early results

were an aberration. The drug was not a revolutionary treatment for heart disease,

though it continued to prove safe for its intended weight-loss use. The company’s


                                           1
stock price declined in response to the news. Thereafter, stockholders filed this

action, arguing that the board of directors made the wrong decisions along the way.

       Plaintiff’s case rests on the premise that “Delaware law does not charter law

breakers.”1 Plaintiff alleges that the board was not free to make the decisions it did

because doing so violated positive law. This case, however, is a prime example of

the difference between a best practice and a legal obligation. Plaintiff sets forth an

in-depth explanation of best practices in clinical drug trials. All the pages of filings

Plaintiff submitted to the Court show that the directors’ decisions ultimately led to a

violation of these best practices, but Plaintiff fails to point to a single legal obligation

the directors violated. The first clinical trial was compromised and a new trial

required. This new trial cost the company money. The preliminary results were not

confirmed, and the stock price dropped. But Plaintiff has not pled facts that give the

Court reason to doubt that these outcomes stemmed from rational, good faith

decisions of faithful, loyal directors.

       These same directors, therefore, retain their ability to make managerial

decisions for the company, including whether or not to bring suit on behalf of the

company. Plaintiff has failed to plead that he made demand on the board and has

failed to plead sufficient facts to show a majority of the board faces a substantial



1
       In re Massey Energy Co., 2011 WL 2176479, at *20 (Del. Ch. May 31, 2011).


                                             2
likelihood of liability such that they cannot exercise their independent and

disinterested business judgment when considering such a demand. Thus, the Motion

to Dismiss pursuant to Court of Chancery Rule 23.1 is GRANTED.

I.    BACKGROUND

      All facts in this opinion are drawn from Plaintiff’s Verified Amended

Stockholder Derivative Complaint for Breach of Fiduciary Duty and Waste of

Corporate Assets (the “Complaint”) and the documents incorporated therein.2 The

Court has also taken judicial notice of a document submitted by Defendants as the

doctrine of judicial notice so allows.3

      A.     Parties and Relevant Non-Parties

      Plaintiff Ben Wilkin is a current stockholder of nominal defendant Orexigen

Therapeutics, Inc. (“Orexigen”).4 He was a stockholder of Orexigen at the time of

the wrongdoing complained of and has continuously been a stockholder since that



2
      Wal-Mart Stores, Inc. v. AIG Life Ins. Co., 860 A.2d 312, 320 (Del. 2004); see also
      In re Morton’s Rest. Gp., Inc. S’holders Litig., 74 A.3d 656, 659 n.3 (Del. Ch. 2013).
3
      The Court takes judicial notice of Exhibit L to Defendants’ Opening Brief, which is
      a World Intellectual Property Organization Patent Application dated June 11, 2015.
      The Court relies on Ex. L only as support for the fact that the international patent
      was filed. See Microstrategy, Inc. v. Acacia Research Corp., 2010 WL 5550455, at
      *4 (Del. Ch. Dec. 30, 2010). The Court does not rely on Exhibits E, N, O, or R.
      Along with Exhibit L, these were the only exhibits to which Plaintiff objected the
      Court taking judicial notice. Oral Arg. Tr. 55-57.
4
      Compl. ¶ 8.


                                            3
time.5 Nominal defendant Orexigen is a Delaware corporation with a principal place

of business in La Jolla, California.6

      There are thirteen individual defendants. One defendant, Michael A. Narachi,

served as both an officer and director of Orexigen.7 He has been President, CEO,

and a director since March 2009.8

      At the time the Complaint was filed, four of the defendants had served only

as officers of Orexigen (the “Officer Defendants”).      Preston S. Klassen was

Orexigen’s Senior Vice President of Product Development from November 2009 to

February 2015 and Executive Vice President of Product Development from February

2015 to May 27, 2016.9 Joseph P. Hagan was Orexigen’s Senior Vice President,

Corporate Development, Strategy, Communications from May 2009 to June 2011;

acting Chief Financial Officer from March 2011 to February 2015; Chief Business

Officer from June 2011 to December 2015; and Chief Financial Officer from

February 2015 to December 2015.10 Defendant Hagan entered into a consulting



5
      Id.
6
      Id. ¶ 9.
7
      Id. ¶ 10.
8
      Id.
9
      Id. ¶ 11.
10
      Id. ¶ 12.


                                        4
agreement with the Company from December 12, 2015, to December 11, 2016.11

Mark D. Booth was Orexigen’s Chief Commercial Officer from August 2009 to

September 2015, and entered into a consulting agreement with the Company from

October 1, 2015, to April 7, 2016.12 Heather D. Turner was Orexigen’s Vice

President, General Counsel, and Secretary from June 2007 to May 2010 and Senior

Vice President, General Counsel, and Secretary from May 2010 to June 2015.13

Defendant Turner entered into a consulting agreement with the Company from June

26, 2015, to March 31, 2016.14

      At the time the Complaint was filed, eight of the defendants had served only

as directors of Orexigen (these directors together with Narachi, the “Director

Defendants”). Eckard Weber was a director of Orexigen from September 2002 to

May 27, 2016, and served as chairman of the board from March 2004 to May 27,

2016.15 Brian H. Dovey became a director of Orexigen in January 2004, and was an

Orexigen director at the time the Complaint was filed.16 Louis C. Bock became a



11
      Id.
12
      Id. ¶ 13.
13
      Id. ¶ 14.
14
      Id.
15
      Id. ¶ 15.
16
      Id. ¶ 16.


                                        5
director of Orexigen in April 2005, and was an Orexigen director at the time the

Complaint was filed.17 Patrick J. Mahaffy became a director of Orexigen in February

2009, and was an Orexigen director at the time the Complaint was filed.18 Peter K.

Honig became a director of Orexigen in February 2010, and was an Orexigen

director at the time the Complaint was filed.19 Lota S. Zoth became a director of

Orexigen in April 2012, and was an Orexigen director at the time the Complaint was

filed.20 David J. Endicott became a director of Orexigen in November 2012, and

was an Orexigen director at the time the Complaint was filed.21 Wendy L. Dixon

was an Orexigen director from April 2010 to January 2016.22

      At the time the Complaint was filed, the board of directors of Orexigen

consisted of Defendants Narachi, Bock, Dovey, Endicott, Honig, Mahaffy, and Zoth

(the “Current Director Defendants”), and non-party Deborah A. Jorn.23




17
      Id. ¶ 17.
18
      Id. ¶ 18.
19
      Id. ¶ 19.
20
      Id. ¶ 20.
21
      Id. ¶ 21.
22
      Id. ¶ 22.
23
      Id. ¶ 150.


                                        6
      B.     Facts

      Orexigen is a biopharmaceutical company that developed the drug Contrave

to help obese and overweight adults manage their weight.24             Contrave is a

combination of two pre-existing drugs, bupropion and naltrexone.25 Orexigen

sought market approval for Contrave from the U.S. Food and Drug Administration

(the “FDA”) on March 31, 2010 by submitting an official new drug application (the

“Application”).26    In September 2010, Orexigen entered into an exclusive

partnership with Takeda Pharmaceutical Company Limited (“Takeda”) to develop

and commercialize Contrave (the “Partnership Agreement”).27 Pursuant to this

agreement, Takeda was responsible for covering certain costs associated with the

development and commercialization of Contrave.28

      On January 31, 2011, in response to the Application, the FDA issued a

complete response letter (the “Response Letter”) that explained that the FDA had

concerns about the cardiovascular safety of Contrave.29 Due to these concerns, the



24
      Id. ¶ 2.
25
      Id.
26
      Id. ¶ 38; Defs.’ Opening Br. Ex. A Reference ID:3625465, at 2.
27
      Compl. ¶ 38.
28
      Id.
29
      Id. ¶ 39.


                                          7
FDA required that Orexigen “conduct a randomized, double-blind, placebo-

controlled trial of sufficient size and duration to demonstrate that the risk of major

adverse cardiovascular events in overweight and obese subjects treated with

[Contrave] does not adversely affect the drug’s benefit-risk profile” before the FDA

would approve Contrave.30        This type of clinical trial is referred to as a

cardiovascular outcomes trial, or CVOT.31

              1.     The Light Study

      On September 20, 2011, after negotiations with the FDA, Orexigen

announced “that it had reached a tentative agreement with the FDA concerning the

[CVOT] requirement and a corresponding approval pathway.”32 The FDA would

grant expedited approval of Contrave if the data available a quarter of the way

through the CVOT met a preset threshold for cardiovascular safety.33 This approval

would be subject to certain post-marketing requirements, such as the completion of

the CVOT.34




30
      Id.
31
      See id. ¶ 5.
32
      Id. ¶ 43.
33
      Id. ¶¶ 2, 3, 44.
34
      Id. ¶ 44.


                                          8
      Orexigen and Takeda commissioned a CVOT called the Light Study or,

simply, LIGHT (the “Light Study”).35 Under the Partnership Agreement, Takeda

was responsible for half of the costs of the Light Study after the first $60 million.36

An outside team known as the Executive Steering Committee (the “Steering

Committee”) led by Dr. Steven E. Nissen of the Cleveland Clinic conducted the

Light Study.37 Orexigen also engaged a separate independent team led by Dr.

Thomas R. Fleming to review and analyze the interim data (“the Data Monitoring

Committee”).38 The first subject enrolled in the Light Study on June 1, 2012.39 The

cut-off for the quarter way analysis was November 6, 2013.40

      The Light Study measured major adverse cardiovascular events (“MACE”).

“The Light Study randomized 8,910 obese patients with a primary endpoint of

evaluating the impact of treatment on the combined incidence of myocardial

infarction (heart attack), stroke and [cardiovascular] death in patients taking




35
      Id. ¶ 2.
36
      Id. ¶ 38.
37
      Id. ¶¶ 6, 49, 139.
38
      Id. ¶¶ 4, 49.
39
      Defs.’ Opening Br. Ex. A Reference ID:3625465, at 3.
40
      Id.


                                          9
Contrave versus placebo.”41 “After a screening period, subjects enter[ed] a 2-week

double-blind lead-in period . . . followed by a double-blind treatment period of

approximately 4 years. . . . Regardless of whether subjects discontinue from

treatment or study procedures, they are to be contacted to assess for the occurrence

of MACE unless they revoke consent for all further follow up.”42

      In order for the FDA to consider granting expedited approval of Contrave, the

results of the Light Study at the quarter way mark needed to rule out the risk that

patients taking the drug experienced a doubling of cardiovascular risk.43 The Data

Monitoring Committee would conduct an analysis when one quarter of the total

MACE were observed and adjudicated to determine whether the results ruled out a

doubling of risk.44

             2.       Orexigen’s first data action plan

      The FDA, the Steering Committee, and the Data Monitoring Committee all

had confidentiality concerns regarding the preplanned interim analysis because the

Light Study was an ongoing, double-blind study. “Maintaining confidentiality of

interim results from a trial is essential to maintain integrity and credibility of the


41
      Compl. ¶ 109 (quoting Orexigen’s March 3, 2015 Form 8-K).
42
      Defs.’ Opening Br. Ex. A Reference ID:3625465, at 4.
43
      Id.
44
      Id.


                                          10
ongoing trial.”45 If trial participants, or those conducting the trial, learned the interim

results there could be adverse effects, “such as slowing recruitment, promoting

dropouts or cross-ins, introducing bias with regard to outcome assessment or safety-

related events, and amending the design of the trial itself based on interim

knowledge.”46

      Due to these confidentiality concerns, Orexigen approved a data access plan

on November 12, 2013 (the “First Plan”).47 The purpose of the First Plan was “to

describe the strategy for maintaining confidentiality of unblinded interim data.”48

The First Plan described three levels of data access.49 Table one in the First Plan

described those three levels in more detail.50          Full Access meant “access to

unblinded, summarized, and individual subject study data.”51 Top Line meant

“access to unblinded, summarized data provided in an abbreviated format, such as a

verbal or written executive summary or a presentation prepared by someone with



45
      Id. at 6.
46
      Id.
47
      Compl. ¶ 69; Defs.’ Opening Br. Ex. D, at 1.
48
      Defs.’ Opening Br. Ex. D, at 4.
49
      Id.
50
      Id. at 5.
51
      Id.


                                            11
Full Access.”52 Knowledge of Threshold meant that prior to the information going

public the person would be informed as to whether or not the necessary threshold

for expedited approval by the FDA had been met.53

         Under the First Plan, Defendants Klassen, Taylor, Narachi, Hagen, Booth, and

Turner all had Full Access to the unblinded data.54 Defendants Klassen and Taylor

had Full Access because they were “essential for the work necessary for preparing

the Application resubmission, as well as meeting global regulatory needs.”55

Defendants Narachi, Hagen, Booth, and Turner had Full Access as “members of

senior      management    with   public   disclosure   and   business   development

responsibilities.”56 Finally, the board of directors had “Top Line access to the

unblinded data, with the exception of Dr. Peter K. Honing, who will have Full

Access.”57 The First Plan further stated that after the Data Monitoring Committee

performed the interim analysis, “[t]he Unblinded Team [made up of people with Full

Access] will retain functional responsibility for unblinded activities, including



52
         Id.
53
         Id.
54
         Id. at 8.
55
         Id. at 7-8.
56
         Id. at 8.
57
         Id.


                                          12
responding to questions from regulatory agencies or providing information for

partnering or financing activities.”58

      The following three members of Orexigen’s senior management approved the

First Plan: Heather Turner, Orexigen’s Senior Vice President, General Counsel, and

Secretary, Thomas Bicsak, Orexigen’s Vice President of Regulatory Affairs, and

Kristin Taylor, Oreixigen’s Vice President/Head of Clinical Development.59 There

were no other approvals, signatures, or acknowledgments of any kind.

             3.     The first interim analysis

      The Light Study reached the quarter way mark in November 2013. During

the last week of November, the Data Monitoring Committee reviewed and analyzed

the results from June 2012 to November 2013 (the “25% Results”).60 The 25%

Results showed an unexpected outcome. Not only did Contrave meet the goal

required by the FDA for expedited approval, but the 25% Results, “if accurate,

would make Contrave one of the most effective cardiovascular drugs in history.”61




58
      Id. at 10.
59
      Id. at 14.
60
      Compl. ¶¶ 4, 71.
61
      Id. ¶ 119.


                                         13
Based on the 25% Results, Orexigen resubmitted the Application to the FDA on

December 10, 2013.62

              4.    Orexigen’s second data action plan

      The Data Monitoring Committee met on November 23, 2013, and raised and

discussed two concerns. First, the First Plan allowed too many people access to the

unblinded 25% Results. The Data Monitoring Committee agreed that the First Plan

needed to be revised.63 Second, too many subjects had left the Light Study. The

Data Monitoring Committee recommended enrolling additional patients in the Light

Study to ensure its viability.64

      In response to the Data Monitoring Committee’s confidentiality concerns,

Orexigen approved a new data action plan on February 3, 2014 (the “Second Plan”).

The Second Plan was substantially the same as the First Plan except that the category

of Top Line access was eliminated. The Second Plan also included a new section

entitled “Purpose of Unblinding and Levels of Data Access,”65 which explained that

an interim analysis would be conducted “to determine whether selected data should




62
      Id. ¶ 71.
63
      Defs.’ Opening Br. Ex. A Reference ID:3625465, at 6-7.
64
      Id. at 8.
65
      Defs.’ Opening Br. Ex. F, at 4.


                                         14
be released to Orexigen to enable a resubmission to the FDA.”66 This section also

explained that “[u]nder circumstances that ensure confidentiality would be

maintained, these interim data also could be used to support other global regulatory

filings. As stated in the [Data Monitoring Committee] Charter, these interim data

‘would then be released to the core group of individuals essential to the facilitation

of [regulatory] resubmission.’”67     The same individuals from Orexigen who

approved the First Plan approved the Second Plan.68 There were no additional

signatures, approvals, or acknowledgments of any kind.

             5.    Unblinding the results to the board

      On February 7, 2014, the Strategic Transaction Committee, comprised of

Defendants Weber, Mahaffy, and Honig, held a meeting, also attended by Defendant

Narachi, where they discussed “plans to unblind the full Board to the [25%

Results].”69 The Strategic Transaction Committee held another meeting on February

19, 2014, where Defendant Weber “reviewed with the [Strategic Transaction]

Committee one theory to explain the [25% Results].”70


66
      Id.
67
      Id.
68
      Id. at 13.
69
      Compl. ¶ 74 (quoting OREX-RA00001542).
70
      Id. ¶ 75; Pl.’s Answering Br. Ex. P, at OREX-RA00001801.


                                         15
      On March 18, 2014, the board of directors held a meeting attended by

Defendants Narachi, Dixon, Mahaffy, Honig, Zoth, and Dovey, where Defendant

Narachi “reported to the Board the results of the Light Study interim analysis.”71

              6.     The FDA raises confidentiality concerns

      On April 11, 2014, the FDA requested Orexigen provide the FDA with a list

of all individuals, excluding members of the Data Monitoring Committee, with

access to or knowledge of the unblinded 25% Results.72 Orexigen replied informally

with a list of names on April 16, 2014.73 On May 21, 2014, the FDA requested the

date that each individual had Full Access and a copy of the exact information shared

with him or her.74 On May 23, Orexigen informally replied by email, and on May

30, Orexigen submitted a formal response to both the April 11 and May 21

requests.75

      On June 4, 2014, the FDA and Orexigen had a meeting where the FDA sought

to understand the full extent of the unblinding to assess the integrity of the remainder




71
      Compl. ¶ 75; Pl.’s Answering Br. Ex. Q, at OREX-RA00001789.
72
      Compl. ¶ 76.
73
      Id.
74
      Id.
75
      Id.


                                          16
of the Light Study.76 The FDA held a follow-up, internal meeting on June 5, 2014,

to determine a path forward and set a new goal date of September 11, 2014 for its

approval decision.77 On August 24, 2014, the FDA informed Orexigen that the Light

Study could not be used to fulfill post-marketing requirements after approval.78 This

decision would not affect the approval of Contrave based on the 25% Results.

              7.   The FDA approves Contrave

      On September 10, 2014, the FDA approved Contrave and issued its Summary

Review for Regulatory Action (the “Summary Review”).79 The FDA discussed its

concerns about “data sharing after [the] interim analysis” in the Summary Review.80

The FDA review team found that more than 100 individuals, including those with

business interest in the trial, “had knowledge of the [25% Results] or access to

unblinded interim data.”81 This caused the review team to have “serious concerns

about the ability to maintain the integrity of the ongoing trial.”82 Thus, the review



76
      Id. ¶ 77.
77
      Id. ¶ 80.
78
      Defs.’ Opening Br. Ex. A Reference ID: 3625465, at 6.
79
      Compl. ¶ 83; Defs.’ Opening Br. Ex. A Reference ID: 3625465.
80
      Defs.’ Opening Br. Ex. A Reference ID: 3625465, at 6.
81
      Id. at 7.
82
      Id.


                                         17
team determined that the Light Study could not be used as a basis for the post-

marketing requirement.83 The FDA concluded that a new CVOT would be necessary

to meet the post-marketing requirement that Contrave not increase the risk of MACE

by 40% or more.84

         The Summary Review noted two additional points, however. First, because

all the activity that led to the confidentiality concerns happened after the interim

analysis had been conducted “there was no debate among the review team . . . [that]

the interim data can be used to rule out the agreed-upon pre-approval risk margin.”85

Second, “even if concerns did not arise because of the extent of the dissemination of

interim data, the high percentage of treatment discontinuations calls into question

the ability to interpret the final results should the LIGHT trial continue to completion

. . . .”86

                 8.   The domestic and international patent process

         Orexigen sought patent protection for Contrave when the 25% Results were

finalized and indicated a possibility that Contrave could be “one of the most effective




83
         Id.
84
         Id. at 8.
85
         Id. at 7.
86
         Id. at 8.


                                          18
cardiovascular drugs in history.”87 On July 2, 2014, Orexigen filed a confidential

United States patent application with the United States Patent and Trademark Office

(the “USPTO”).88 This application was for an invention titled “Compositions and

Methods for Weight Loss in At Risk Patient Populations.”89                 Orexigen also

“submitted unexpected results which [show] that this combination as instantly

claimed in fact provides cardiovascular protective effects which is persuasive.”90 On

December 4, 2014, Orexigen also filed an international patent application with the

World Intellectual Property Organization (the “WIPO”).91

      On January 5, 2015, Orexigen sent the USPTO a “Rescission of Previous

Nonpublication Request,” as required within forty-five days of filing a foreign or

international filing like the WIPO patent application.92 On January 16, 2015, the


87
      Compl. ¶ 119.
88
      Id. ¶ 88; Defs.’ Opening Br. Ex. K. Plaintiff objects to this exhibit in his Answering
      Brief by arguing that this exhibit was unimportant to, or only indirectly referenced
      in, the Complaint. This exhibit is Contrave’s United States patent application.
      Plaintiff discusses the contents of the patent application in paragraphs 88 and 119
      of the Complaint. Plaintiff also advances the theory in the Complaint that the
      Director Defendants conspired to use the patent process to publicly disclose the 25%
      Results. Therefore, the patent application is both incorporated-by-reference and
      integral to the Complaint.
89
      Defs.’ Opening Br. Ex. K.
90
      Id.
91
      Defs.’ Opening Br. Ex. L.
92
      Defs.’ Opening Br. Ex. K.


                                            19
board authorized the payment of an issuance fee to the USPTO, also necessitated by

the WIPO application.93 On January 20, 2015, Orexigen paid the fee.94 The

projected publication date of the patent application was June 11, 2015.95

             9.     The 25% Results are publicly disclosed

      On March 3, 2015, three months before the projected application publication

date, the USPTO issued the approved patent for Contrave.96 Orexigen responded by

filing a Current Report Form 8-K the same day (the “8-K”).97 The 8-K disclosed

that the USPTO had “issued U.S. Patent No. 8,969,371 (the “371 Patent”) and made

publicly available provisional patent applications (U.S. Application No. 61/913216,

U.S. Application 61/914938 and U.S. Application No. 61/984580) (the “Provisional



93
      Pl.’s Answering Br. Ex. T.
94
      Defs.’ Opening Br. Ex. K.
95
      Id.
96
      Defs.’ Opening Br. Ex. J. Plaintiff objects to this exhibit in his Answering Brief by
      arguing that this exhibit was unimportant to, or only indirectly referenced in, the
      Complaint. This exhibit is the published United States patent for Contrave. Plaintiff
      alleges that the disclosure of the 25% Results in this patent was a knowing and
      intentional violation of the law by the Director Defendants. Plaintiff also discusses
      the published patent in paragraphs 97, 109, and 129 of the Complaint. Therefore,
      this document is incorporated-by-reference and integral to the Complaint.
      Moreover, the Court only relies on this exhibit as evidence that the patent was
      published, and the Court can take judicial notice of the publication of patents. See
      Microstrategy, Inc. v. Acacia Research Corp., 2010 WL 5550455, at *4 (Del. Ch.
      Dec. 30, 2010).
97
      Defs.’ Opening Br. Ex. P.


                                           20
Patent Applications”) to which the 371 Patent claims priority.”98 The 8-K also stated

that “[t]he 371 Patent and the Provisional Patent Applications contain claims related

to a positive effect of Contrave on [cardiovascular] outcomes. The observed effects

on [cardiovascular] outcomes were unexpected and appear to be unrelated to weight

change.”99 The 8-K also included data from the 25% Results. That data was

followed by a reiteration that “[i]t is important to emphasize” two things.100 First,

“[t]he U.S. package insert for Contrave states that the effect of Contrave on CV

morbidity and mortality has not been established.”101 And second, “[t]he 25%

Interim Analysis was prospectively designed to enable an early and preliminary

assessment of safety to support regulatory approval. A larger number of MACE are

required to precisely determine the effect of Contrave on [cardiovascular]

outcomes.”102     Finally, the 8-K disclosed that “[a] second, large, randomized,

placebo-controlled clinical trial evaluating the effect of Contrave on [cardiovascular]




98
      Id. at 2.
99
      Id.
100
      Id. at 4.
101
      Id.
102
      Id.


                                          21
outcomes is planned to start later this year. Orexigen expects this trial to be

completed by 2022.”103

             10.     The second interim analysis

      At the February 19, 2015 board meeting, the Director Defendants learned that

“the Light Study has reached the 50% interim analysis point, which is underway.”104

At the March 1, 2015 board meeting Dr. Klassen “described to the Board the status

of the 50% interim analysis of the Light Study.”105

             11.     Orexigen and Takeda terminate the Light Study and the
                     Cleveland Clinic discloses the 50% Results

      On March 26, 2015, the Steering Committee voted to halt the Light Study and

disclose the 50% Results to the public.106 On May 12, 2015, Takeda and Orexigen

announced that they had accepted the recommendation of the Steering Committee

for the early termination of the Light Study.107 Also on May 12, 2015, without


103
      Id.
104
      Compl. ¶ 96.
105
      Id. ¶ 99. It is unclear from the Complaint when the Data Monitoring Committee
      completed the second interim analysis and made the data (the “50% Results”)
      available. All that can be ascertained from the Complaint is that the Steering
      Committee knew the 50% Results sometime before or on March 26, 2015. Id. ¶
      133. The Complaint does not allege sufficient facts to state or infer when the
      Director Defendants knew the 50% Results.
106
      Id.
107
      Id. ¶ 139; Defs.’ Opening Br. Ex. S. Plaintiff objects to the exhibit in his Answering
      Brief as unimportant or only indirectly referenced in the Complaint. This exhibit is
      a press release announcing the termination of the Light Study. Plaintiff addresses

                                           22
approval from Takeda or Orexigen, Dr. Nissen and the Cleveland Clinic issued a

press release disclosing the 50% Results.108 This press release included a quote from

Dr. Nissen: “The [] [50%] results do not confirm cardiovascular benefits of Contrave

claimed by Orexigen in the patent application based on the data obtained at the 25

percent time point in the trial.”109 The markets reacted to the news. Orexigen’s stock

dropped 27% on May 12, 2015.110

             12.     This litigation

      On May 28, 2015, Plaintiff sent Orexigen a demand to inspect certain books

and records pursuant to 8 Del. C. § 220.111 Orexigen provided documents in response

to the demand on August 17, 2015.112 Plaintiff filed the original complaint in this

action on June 3, 2016. Defendants moved to dismiss on October 31, 2016. Plaintiff

filed the Complaint on January 13, 2017. Defendants again moved to dismiss on




      this press release and its contents in paragraphs 139 and 140 of the Complaint.
      Plaintiff also contends that the Director Defendants made misrepresentations about
      when the Light Study was terminated. Therefore, this document is incorporated-
      by-reference and integral to the Complaint.
108
      Compl. ¶ 139.
109
      Id. (alteration in original).
110
      Id. ¶ 142.
111
      Pl.’s Answering Br. 3.
112
      Id.


                                          23
March 27, 2017. The Court heard oral argument on the Motion to Dismiss on

November 17, 2017.

II.   ANALYSIS

      Defendants move to dismiss the Complaint for failure to adequately plead

demand futility under Court of Chancery Rule 23.1 and for failure to state a claim

under Rule 12(b)(6). For the reasons that follow, I find that the Complaint fails to

adequately plead demand futility under Court of Chancery Rule 23.1.

      A.     Standard of Review Under Court of Chancery Rule 23.1

      “[D]irectors are empowered to manage, or direct the management of, the

business and affairs of the corporation.”113 This necessarily includes the right to

bring lawsuits on behalf of the corporation; “the right of a stockholder to prosecute

a derivative suit [therefore] is limited . . . .”114 For a derivative suit to proceed, “the

complaint must allege with particularity that the board was presented with a demand

and refused it wrongfully or that the board could not properly consider a demand,

thereby excusing the effort to make demand as futile.”115 Here, Plaintiff has only

pled that demand is futile.



113
      Rales v. Blasband, 634 A.2d 927, 932 (Del. 1993) (citing 8 Del. C. § 141(a)).
114
      Id.
115
      La. Mun. Police Empls.’ Ret. Sys. v. Pyott, 46 A.3d 313, 339–40 (Del. Ch. 2012),
      rev’d on other grounds 74 A.3d 612 (Del. 2013).


                                            24
      Pleadings under Court of Chancery Rule 23.1 “must comply with stringent

requirements of factual particularity that differ substantially from the permissive

notice pleadings governed solely by Chancery Rule 8(a).”116 In other words, the

complaint “must set forth particularized factual statements that are essential to the

claim” of demand futility.117 “Rule 23.1 is not satisfied by conclusory statements or

mere notice pleading,”118 nor is “mere speculation or opinion . . . enough.”119 “In

evaluating whether demand is excused, [however,] the Court must accept as true the

well pleaded factual allegations in the Complaint,”120 “as well as ‘all reasonable

inferences that logically flow from [those] facts.’”121


116
      Brehm v. Eisner, 746 A.2d 244, 254 (Del. 2000).
117
      Id.
118
      Id.
119
      In re Walt Disney Co. Deriv. Litig., 825 A.2d 275, 285 (Del. Ch. 2003).
120
      In re Citigroup Inc. S’holder Deriv. Litig., 964 A.2d 106, 120 (Del. Ch. 2009).
121
      Melbourne Mun. Firefighters’ Pension Tr. Fund ex rel. Qualcomm, Inc. v. Jacobs,
      2016 WL 4076369, at *7 (Del. Ch. Aug. 1, 2016) (quoting Postorivo v. AG Paintball
      Hldgs., Inc., 2008 WL 553205, at *4 (Del. Ch. Feb. 29, 2008)), aff’d 158 A.3d 449
      (Del. 2017). Of course, “[i]f these principles were applied mindlessly . . . a plaintiff
      could describe a document or take a handful of words out of context and claim that
      the court was required to accept the plaintiff’s pleading-stage characterization.”
      Amalgamated Bank v. Yahoo! Inc., 132 A.3d 752, 797 (Del. Ch. 2016). “A plaintiff
      may not reference certain documents outside the complaint and at the same time
      prevent the court from considering those documents’ actual terms.” Winshall v.
      Viacom Int’l, Inc.,76 A.3d 808, 818 (Del. 2013). Therefore, “[t]he incorporation-
      by-reference doctrine permits a court to review the actual document to ensure that
      the plaintiff has not misrepresented its contents and that any inference the plaintiff
      seeks to have drawn is a reasonable one.” Amalgamated Bank, 132 A.3d at 797.

                                            25
      The seminal demand futility cases in Delaware are Aronson v. Lewis122 and

Rales v. Blasband. In Aronson, the Delaware Supreme Court held that a stockholder

who challenges an action taken by the board considering the demand must allege

particularized facts sufficient to raise a reasonable doubt that: “(1) the directors are

disinterested and independent [or] (2) the challenged transaction was otherwise the

product of a valid exercise of business judgment.”123 Under Rales, a derivative

plaintiff who does not challenge actions taken by a majority of the board members

considering demand must allege particularized facts sufficient to “create a

reasonable doubt that, as of the time the complaint is filed, the board of directors

could have properly exercised its independent and disinterested business judgment

in responding to a demand.”124 This Court recently stated that Aronson and Rales




      The doctrine of incorporation-by-reference applies equally in the Rule 23.1 and
      Rule 12(b)(6) context. Id.; Reiter ex rel. Capital One Fin. Corp. v. Fairbank, 2016
      WL 6081823, at *5 (Del. Ch. Oct. 18, 2016).
122
      Aronson v. Lewis, 473 A.2d 805 (Del. 1984), overruled on other grounds by Brehm
      v. Eisner, 746 A.2d 244 (Del. 2000).
123
      Rales, 634 A.2d at 933 (alteration in original) (quoting Aronson, 473 A.2d at 814).
      For a majority of the board to be disinterested and independent, “the board must be
      able to act free of personal financial interest and improper extraneous influence.”
      Id. at 935.
124
      Id. at 934.


                                          26
both address the same question of whether the board can exercise its business

judgment on the corporate behalf in considering demand.125

      Relying on Louisiana Municipal Police Employees’ Retirement System v.

Pyott, Plaintiff contends that demand is excused under either Aronson or Rales

because a majority of the Board faces a substantial likelihood of liability for

breaching the duty of loyalty by causing Orexigen to violate positive law.126

“[B]ecause sophisticated and well-advised individuals do not customarily confess

knowing violations of law, a plaintiff following this route effectively must plead

facts and circumstances sufficient for a court to infer that the directors knowingly

violated positive law.”127



125
      In re Duke Energy Corp. Deriv. Litig., 2016 WL 4543788, at *14 (Del. Ch. Aug.
      31, 2016); see also Kandell ex rel. FXCM, Inc. v. Niv, 2017 WL 4334149, at *11
      (Del. Ch. Sept. 29, 2017) (quoting In re China Agritech, Inc. S’holder Deriv. Litig.,
      2013 WL 2181514, at *16 (Del. Ch. May 21, 2013)) (“The tests articulated in
      Aronson and Rales are ‘complementary versions of the same inquiry.’”).
126
      Pl.’s Answering Br. 32-33. “[T]he fiduciary duty of loyalty is not limited to cases
      involving a financial or other cognizable fiduciary conflict of interest. It also
      encompasses cases where the fiduciary fails to act in good faith.” Stone ex rel.
      AmSouth Bancorp. v. Ritter, 911 A.2d 362, 370 (Del. 2006). The Delaware Supreme
      Court has articulated situations when a fiduciary fails to act in good faith, including
      when “the fiduciary acts with the intent to violate applicable positive law.” Id.
127
      Pyott, 46 A.3d at 341. “[D]irectors’ good faith exercise of oversight responsibility
      may not invariably prevent employees from violating criminal laws, or from causing
      the corporation to incur significant financial liability, or both.” Id. at 340 (quoting
      Stone, 911 A.2d at 373). But, “[w]ithout a connection to the board, a corporate
      calamity will not lead to director liability. Without a substantial threat of director
      liability, a court has no reason to doubt the board’s ability to evaluate a demand.”
      Id. In order “[t]o plead a sufficient connection between the corporate trauma and

                                            27
      B.     Demand Is Not Excused as Futile

      Plaintiff argues that demand is excused because seven of the eight directors

on the board “knowingly and/or intentionally caus[ed] the Company to violate

regulations and breach its confidentiality obligations with respect to the 25%

[R]esults”128 and “knowingly allow[ed] the Company to make (or themselves

ma[de]) improper public statements.”129 Plaintiff further contends that demand is

excused because the Director Defendants’ decisions and actions were not a valid

exercise of the business judgment rule.130

      A review of Plaintiff’s allegations shows the main deficiency in the entirety

of Plaintiff’s demand futility analysis. Plaintiff attempts to plead knowing and

intentional violations of the law without any violation of the law. Instead, Plaintiff

paints a picture of directors who, at worst, failed to follow best practices. But, a




      the board, the plaintiff’s first and most direct option is to allege with particularity
      actual board involvement in a decision that violated positive law.” Id. “In
      Caremark, Chancellor Allen framed the test as whether the directors ‘knew or . . .
      should have known’ about illegality. In Stone, the Delaware Supreme Court
      tightened the test to require actual knowledge: ‘[I]mposition of liability requires a
      showing that the directors knew they were not discharging their fiduciary
      obligations.’” Id. at 340–41 (quoting In re Caremark Int’l Inc. Deriv. Litig., 698
      A.2d 959, 971 (Del. Ch. 1996) and Stone, 911 A.2d at 370)).
128
      Pl.’s Answering Br. 34; see also Compl. ¶¶ 151-52.
129
      Compl. ¶ 154.
130
      Id. ¶¶ 155-58.


                                            28
failure to follow best practices does not create a substantial likelihood of liability.

For this and the other reasons explained below, I hold that demand is not excused as

futile.

                 1.     Plaintiff fails to raise a reason to doubt that the board of
                        directors could have properly exercised its independent and
                        disinterested business judgment in responding to a demand

          “The analysis of whether a majority of the board faces a substantial likelihood

of personal liability ‘is conducted on a claim-by-claim basis.’”131 “The complained-

of conduct must ‘be so egregious on its face’ that the board could not have exercised

its business judgment in responding to a stockholder demand to pursue those

claims.”132 In essence, Plaintiff argues that demand is futile due to the Director

Defendants’ substantial likelihood of liability for two reasons: (1) that the Director

Defendants face a substantial likelihood of personal liability for breaching their duty

of loyalty due to the disclosure of the 25% Results; and (2) that the Director

Defendants face a substantial likelihood of personal liability for breaching their duty

of loyalty due to public statements made by representatives of Orexigen. I address

each of these arguments in turn.



131
          Melbourne Mun. Firefighters’ Pension Tr. Fund ex rel. of Qualcomm, Inc. v.
          Jacobs, 2016 WL 4076369, at *6 (Del. Ch. Aug. 1, 2016) (quoting Teamsters Union
          25 Health Servs. & Ins. Plan v. Baiera, 119 A.3d 44, 58 n.71 (Del. Ch. 2015)), aff’d
          158 A.3d 449 (Del. 2017).
132
          Id. at *6 (quoting Aronson, 473 A.2d at 815).


                                               29
                    a.      Plaintiff fails to plead that a majority of the directors
                            face a substantial likelihood of personal liability for
                            allowing the dissemination of confidential interim data

      Plaintiff asserts that the Director Defendants “act[ed] with the intent to violate

applicable positive law” by knowingly and intentionally disseminating confidential

interim data related to the 25% Results in violation of FDA regulations and in breach

its agreement with the FDA.133 Plaintiff’s theory of the case, as best I can discern,

is that Orexigen suffered a corporate trauma when the FDA determined a new

CVOT, costing around $200 million, would be necessary to fulfill the post-

marketing requirement for Contrave. But, it is unclear to me exactly what law or

agreement Plaintiff plead Orexigen violated. 134 Nonetheless, I attempt to address

below all the various allegations made by Plaintiff.

      The only statute or regulation the Complaint references is the Food and Drug

Administration Amendments Act of 2007 (the “2007 Act”).135 The Complaint



133
      Pl.’s Answering Br. 32.
134
      The Complaint does not address the FDA’s statements that the new CVOT also was
      necessary due to the number of participants who had left the study. Defs.’ Opening
      Br. Ex. A Reference ID: 3625465, at 8. Additionally, Plaintiff rejects Defendants’
      suggestion that they have attempted to plead failure of oversight claims. Rather,
      they state, “Plaintiff does not plead a failure of oversight and instead alleges that the
      Individual Defendants consciously breached their fiduciary duty of loyalty by
      intentionally causing Orexigen to violate its agreement with the FDA.” Pl.’s
      Answering Br. 34.
135
      Compl. 29 n.6.


                                             30
mentions the 2007 Act four times. First, the Complaint states that under the 2007

Act, “the FDA has the authority to require a drug-specific, risk evaluation mitigation

strategy to ensure the benefits of the drug outweighs its risks.”136 Second, the

Complaint alleges “[t]he FDA, through the [2007 Act], has broad discretion to

enforce confidentiality of interim results, including fining a sponsoring company for

breach of its confidentiality obligations or even withdrawing approval of the drug

underlying the CVOT.”137 Third, the Complaint cites the 2007 Act as authority for

the proposition that “the FDA has authority to fine or withdraw approval where a

company does not meet its CVOT obligations.” Finally, the Complaint quotes from

a March 2015 Forbes article that discussed the 2007 Act.138 The Forbes article

discussed the 2007 Act in relation to the public dissemination of the 25% Results

through the patent process not the “confidentiality breaches” that lead to the new

CVOT requirement:

             [The FDA] told Orexigen when Contrave was approved
             that it would need to do a second big study, because
             Orexigen had not kept the data fire walled, instead letting
             over 100 people, including people outside the company
             and Orexigen’s CEO, learn about the results, according to
             FDA documents. Now, because of the release of data via
             a press release, some experts question whether doctors or

136
      Id.
137
      Id. ¶ 45.
138
      Id. ¶ 131. This Forbes article is cited by the Complaint in footnotes 42, 43, 45 and
      discussed in paragraph 131.


                                           31
             patients will be willing to participate in that second trial.
             What if it can’t be completed?

             [John Jenkins, the director of the Office of New Drugs at
             the FDA] said he wouldn’t engage in “a hypothetical” and
             referred me to the FDA’s guidance. I asked him to explain
             what the guidance means in a generic case, not specifically
             related to Orexigen.

             “Congress passed a law in 2007, [the 2007 Act],” Jenkins
             said. “They gave us the authority to require these trials. If
             companies are not meeting their obligations there are
             fines, there are civil money penalties, there’s a possibility
             for seizure, and there’s even a possibility for initiating
             withdrawal procedures.”139

      Plaintiff’s first three references to the 2007 Act include conclusory statements

about the FDA’s ability to require confidential trials and to impose penalties for

violations of “confidentiality.” Plaintiff, however, does not allege with particularity

any facts to suggest that the FDA ever determined that Orexigen violated anything

or issued any fines whatsoever to Orexigen. The relevance of the fourth reference

is unclear since the FDA already had determined a new CVOT was required when


139
      Matthew Herper, Top FDA Official Says Orexigen Study Result Unreliable,
      Misleading,             FORBES,               Mar.          5,            2015,
      https://www.forbes.com/sites/matthewherper/2015/03/05/top-fda-official-says-
      orexigen-data-unreliable-likely-false/#365923a36af8.    “The Complaint here
      extensively cites to and quotes from documents [Plaintiff] obtained from the
      Company through a books and records inspection demand under 8 Del. C. § 220.”
      Reiter ex rel. Capital One Fin. Corp. v. Fairbank, 2016 WL 6081823, at *5 (Del.
      Ch. Oct. 18, 2016). The Complaint also extensively cites to and quotes from a
      myriad of other documents including certain news articles. “Accordingly, I may
      apply the incorporation-by-reference doctrine with respect to the documents
      referenced in the Complaint in evaluating the sufficiency of the Complaint’s
      allegations to demonstrate demand futility.” Id. at *6.

                                          32
the 25% Results were disclosed by the patent application. I cannot infer based on

these four statements that Defendants violated the 2007 Act and, therefore, face a

substantial likelihood of liability such that they cannot consider demand. A vague

reference to a law that allows fines does not explain how the Director Defendants

violated that law by disregarding internal documents and procedures. Nor does a

veiled reference to the disclosure of information in the patent application explain

how the patent disclosures relate to the new CVOT requirement.

      Plaintiff also mentions 21 U.S.C. §§ 355, 355-1 and 21 C.F.R. § 312.50 in his

Answering Brief. These statutes and regulations generally govern FDA approval of

new drugs and drug trial sponsors’ responsibilities. Section 355 alone is 37 pages

long, yet Plaintiff points to no specific section that Orexigen violated nor alleges any

particular facts in relation to these statutes and regulations. Merely discussing these

statutes in vague, broad terms does not support an inference that Director

Defendants’ decisions somehow violated these statutes.140




140
      See, e.g., Desimone v. Barrow, 924 A.2d 908, 928 (Del. Ch. 2007) (“But I do not
      accept cursory contentions of wrongdoing as a substitute for the pleading of
      particularized facts. Mere notice pleading is insufficient to meet the plaintiff’s
      burden to show demand excusal in a derivative case.”).


                                          33
      Plaintiff’s brief and the Complaint also discuss, and quote from, various FDA

guidance.141 All of the guidance is just that—guidance. This is obvious from the

notation on the top of every page of each document that says “Contains Nonbinding

Recommendations.”142 Pleading violations of nonbinding recommendations does

not constitute pleading a violation of positive law such that the board faces a

substantial likelihood of liability and cannot consider demand.143

      Finally, the Complaint often repeats the conclusory statement that the

Defendants violated their agreement with the FDA. The only agreement between

Orexigen and the FDA supported by particularized facts is the agreement related to

expedited market approval.         As the Summary Review explains, Defendants




141
      E.g., Compl. 60 n.30. (citing U.S. Dep’t of Health and Human Servs. Food and Drug
      Admin., Guidance for Clinical Trial Sponsors Establishment and Operation of
      Clinical Trial Data Monitoring Committees (2006)).
142
      U.S. Dep’t of Health and Human Servs. Food and Drug Admin., Guidance for
      Clinical Trial Sponsors Establishment and Operation of Clinical Trial Data
      Monitoring Committees (2006).
143
      The Plaintiff’s Answering Brief also states: “Even more curious is Defendants’
      argument that Orexigen did not have ‘a legal or other duty to comply with the [the
      First or Second Plan].’ If that is the case, then why have a [data action plan] if it can
      be unilaterally violated for any reason or no reason at all? Why bother subsequently
      revising the [First Plan] to reflect the Company’s true confidentiality obligations to
      the FDA?” Pl.’s Answering Br. 35-36 (internal citations omitted). The First and
      Second Plan, which were incorporate by reference in the Complaint and submitted
      by Defendants, are on their face internal guidance documents only. Plaintiff fails to
      explain how a violation of internal guidance documents would mean the board faces
      a substantial likelihood of liability and cannot consider demand.


                                             34
“originally submitted a new drug application (NDA 200063) for Contrave on 31

March 2010.” The FDA’s response to this application addressed concerns about a

“statistically significant higher mean systolic and diastolic blood pressure and heart

rate among naltrexone/bupropion-treated subjects compared with placebo-treated

subjects.”144 The FDA’s response informed Defendants that, to assuage these

concerns, “before your application can be approved, you must conduct a

randomized, double-blind, placebo-controlled trial of sufficient size and duration to

demonstrate that the risk of major adverse cardiovascular events in overweight and

obese subjects treated with naltrexone/bupropion does not adversely affect the

drug’s benefit-risk profile.”145

      After receiving the FDA’s response, Defendants submitted formal dispute

resolution requests to several subsets of the FDA. Eventually, the Office of New

Drugs sent a letter to Defendants expressing that it “supported the conduct of an

interim analysis to support approval with a final analysis to occur after approval.”146

The letter from the Office of New Drugs recommended that “the interim analysis

was to exclude a hazard ratio (HR) of 2.0 (upper bound of the 95% confidence




144
      Defs.’ Opening Br. Ex. A Reference ID: 3625465, at 2.
145
      Id.
146
      Id. at 2-3.


                                          35
interval [CI]) and the final analysis was to exclude a HR of 1.4.”147 The Light Study

was designed to allow these two analyses to be conducted. The 25% Results would

be the basis of FDA approval, and the final analysis would be used for the post-

marketing requirement.148

      The FDA approved Contrave based on the 25% Results in September 2014.

The Summary Review issued with the approval addressed confidentiality concerns

regarding the Light Study, but confirmed that because “the concerns regarding

dissemination of unblinded data arose after the interim analysis, there is no debate

among the review team that the upper bound of the 95% CI for MACE is less than

2.0; therefore, the interim data can be used to rule out the agreed-upon pre-approval

risk margin.”149 The Summary Review made clear that “[t]he review team has

serious concern [sic] about the ability to maintain the integrity of the ongoing trial

such that the final results could, on their own, reliably assess the HR risk margin of

1.4,”150 because the FDA was “not confident that [it] would ultimately be able to

detect or exclude the possibility that the [Orexigen]’s activities may have biased the




147
      Id. at 3.
148
      Id. at 3; see id. at 8.
149
      Id. at 7.
150
      Id. at 6.


                                         36
[Light Study]’s results or otherwise compromised its integrity.”151 This ultimately

meant that the Light Study results could not be used to show Contrave met the post-

marketing requirement for cardiovascular safety.152

      Plaintiff does not argue that the FDA concluded that there was any violation

of any agreement with the FDA. In fact, the Summary Review, which Plaintiff

incorporated by reference in the Complaint and relied on extensively, reflects that

the only concern the FDA raised was that the Light Study’s results after the 25%

Results could be compromised. This meant the FDA required a new study for

Contrave to fulfill its post-marketing requirements but not that Contrave’s market

approval was at risk. Plaintiff has not pled any particularized facts for the Court to

infer differently, and thus, Plaintiff has not adequately pled a violation of positive

law such that the board faces a substantial likelihood of liability and cannot consider

demand.153


151
      Id. at 8.
152
      Id.
153
      The allegations in the Complaint are not organized in chronological order, which
      makes it unclear what exact causal connections Plaintiff is attempting to plead. To
      the extent Plaintiff is trying to plead that the new CVOT was required due to the
      patent process disclosures, this case presents an even clearer application of the
      business judgment rule. In that case, the board faced a business decision. They
      could comply with the Second Plan, an internal protocol developed without any
      input from the FDA, and risk not having patent protection for a potentially lucrative
      drug. Alternatively, they could not comply with the Second Plan and risk the cost
      of a second trial, but preserve and protect Orexigen’s intellectual property. Plaintiff
      has not adequately alleged that either of these options was illegal, or in violation of

                                            37
                    b.      Plaintiff fails to plead that a majority of the directors
                            face a substantial likelihood of personal liability for
                            knowingly allowing the dissemination of false
                            information to stockholders154

      “Whenever directors communicate publicly or directly with shareholders

about the corporation’s affairs, with or without a request for shareholder action,

directors have a fiduciary duty to shareholders to exercise due care, good faith and

loyalty.” 155 Thus, “[i]t follows a fortiori that when directors communicate publicly

or directly with shareholders about corporate matters the sine qua non of directors’

fiduciary duty to shareholders is honesty.”156 “The issue in this case is not whether

[the] directors breached their duty of disclosure.”157 Instead, the issue “is whether

they breached their more general fiduciary duty of loyalty and good faith by


      some agreement with the FDA. The board therefore was free to exercise their
      business judgment. The board chose to pursue patent protection, and the FDA
      required a new CVOT to fulfill the post-marketing requirements.
154
      Three federal securities actions were filed against Orexigen on March 10 and 11,
      2015. Defs.’ Opening Br. Ex. G, at 12. These three actions were consolidated on
      June 22, 2015. Id. at 13. The allegations in the federal securities action significantly
      overlapped with the allegations related to the disclosure claims in this litigation. See
      id. at 22-31. The consolidated action was dismissed, partially with prejudice and
      partially without, on May 19, 2016. Id. at 36.
155
      Malone v. Brincat, 722 A.2d 5, 10 (Del. 1998).
156
      Id.
157
      Id. As the Delaware Supreme Court explained in Malone v. Brincat, there is a
      difference between the duty of disclosure in the context of requesting stockholder
      action and the more general requirement to communicate honestly with stockholders
      under the duty of loyalty and good faith. Id.


                                            38
knowingly disseminating to the stockholders false information about . . . the

company.

      “To successfully state a duty of loyalty claim against directors for providing

information in the absence of a request for shareholder action, a stockholder must

allege that he received ‘false communications’ from directors who were ‘deliberately

misinforming shareholders about the business of the corporation.’”158 Under Malone

v. Brincat, “[w]hen shareholder action is absent, plaintiff must show reliance,

causation, and damages” in order to establish a breach of the duty of loyalty. 159 “The

decision by the Supreme Court to set a high bar for Malone-type claims was not . . .

inadvertent.” 160 The purpose was “to ensure that [Delaware] law was not discordant




158
      Orloff v. Shulman, 2005 WL 3272355, at *14 (Del. Ch. Nov. 23, 2005) (quoting
      Jackson Nat’l Life Ins. Co. v. Kennedy, 741 A.2d 377, 389 (Del. Ch. 1999)).
159
      A.R. DeMarco Enters., Inc. v. Ocean Spray Cranberries, Inc., 2002 WL 31820970,
      at *4 n.10 (Del. Ch. Dec. 4, 2002); see also Dubroff v. Wren Holdings, LLC, 2010
      WL 3294219, at *1 (Del. Ch. Aug. 20, 2010) (“Because no shareholder approval
      was sought through the challenged disclosure, Delaware requires that reliance and
      causation be alleged and proven.”); Anglo Am. Sec. Fund, L.P. v. S.R. Global Int’l
      Fund L.P., 2006 WL 1494360, at *3 (Del. Ch. May 24, 2006) (“[I]f a complaint
      does not allege statements made to shareholders in conjunction with a request for
      shareholder action, a plaintiff cannot rely on a ‘rebuttable presumption of
      reliance.’”); Alessi v. Beracha, 849 A.2d 939, 944 (Del. Ch. 2004) (explaining that
      when there is no request for shareholder action, stockholders cannot rely on the
      fraud on the market theory under Delaware law).
160
      Metro Commc’n Corp. BVI v. Advanced Mobilecomm Techs. Inc., 854 A.2d 121,
      158 (Del. Ch. 2004).


                                          39
with federal standards.”161 This also helps ensure that Delaware law does “not

encourage a proliferation of disclosure claims outside the discretionary vote or

tender context by exposing corporate directors to an additional host of disclosure

claims that did not involve the need to show reliance or scienter.”162

      In the Complaint, Plaintiff takes issue with three instances where Defendant

Narachi and other members of Orexigen’s senior management shared information

with the public: a call with analysts on September 11, 2014,163 the 8-K and related

public statement issued on March 3, 2015,164 and an earnings call on May 8, 2015.165

I have serious doubts about whether any of the statements made by Orexigen’s

representatives on these three occasions reflect a knowing dissemination of false

information.166 Regardless, Plaintiff has failed to sufficiently plead all the necessary



161
      Id.
162
      Id.
163
      Compl. ¶¶ 104-07.
164
      Id. ¶¶ 108-10, 126-29.
165
      Id. ¶¶ 137-38.
166
      Moreover, Plaintiff only pled a connection to a majority of the Director Defendants
      in one instance—the 8-K. The board “reviewed and approved the public disclosure
      of the 25% Results via Current Report on Form 8-K, along with a script of expected
      questions and answers.” Id. ¶ 108. There is no basis for attributing any statements
      on the calls on September 11 and May 8 to the Director Defendants, other than
      Defendant Narachi, such that a majority of the board would face a substantial
      likelihood of liability for a breach of the duty of loyalty. Desimone v. Barrows, 924
      A.2d 908, 943 (Del. Ch. 2007) (“Delaware law does not permit the wholesale

                                           40
elements of his disclosure claim; thus, the Director Defendants cannot face a

substantial likelihood of liability for a breach of the duty of loyalty such that demand

would be excused. 167

      In Wood v. Baum, the Delaware Supreme Court considered a case where “the

plaintiff attempted to create a ‘reasonable doubt’ that the Board would have properly

exercised its business judgment by alleging that the Board was disabled because of

a substantial risk of liability.”168 The Supreme Court described the issue before it as

“whether the Complaint alleges particularized facts that, if proven, would show that

a majority of the defendants knowingly engaged in ‘fraudulent’ or ‘illegal’ conduct

or breached in ‘bad faith’ the covenant of good faith and fair dealing.”169 The

Supreme Court held “that the plaintiff’s factual allegations [were] insufficient to




      imputation of one director’s knowledge to every other for demand excusal
      purposes.”).
167
      Wood v. Baum, 953 A.2d 136, 142 (Del. 2008). Moreover, a failure to plead any
      facts related to a particular element warrants dismissal under Court of Chancery
      Rule 12(b)(6). Loudon v. Archer-Daniels-Midland Co., 700 A.2d 135, 147 (Del.
      1997) (“In every case, a plaintiff stating a claim against directors for violation of the
      duty of disclosure must set forth in a well-pleaded complaint allegations sufficient
      to warrant the remedy sought.); DiRienzo v. Lichtenstein, 2013 WL 5503034, at *10
      (Del. Ch. Sept. 30, 2013) (“[F]ailure to plead an element of a claim precludes
      entitlement to relief and, therefore, is grounds to dismiss that claim.”).
168
      Wood, 953 A.2d at 140-41.
169
      Id. at 141.


                                             41
establish demand futility,”170 because “the Complaint [did] not even purport to state

a cause of action for fraud, let alone plead the specific facts required to support such

a claim,” and “[t]he Complaint alleges many violations of federal securities and tax

laws but does not plead with particularity the specific conduct in which each

defendant ‘knowingly’ engaged.”171

      The same is true here. Plaintiff has not pled a single fact related to an element

of his claim—individual reliance. The only facts Plaintiff has pled that are remotely

related to reliance are (1) analysts reacted “enthusiastically” to the 8-K;172 (2)

Orexigen’s stock price went up nearly 50% after the 8-K was issued;173 and

“Orexigen’s stock price reached its apex on April 10, 2015, topping off at $81.10 a

share, as adjusted to reflect a 1-for-10 reverse stock split in 2016 to maintain the

Company’s listing on NASDAQ.”174 But, none of these alleged facts, or even all of

these facts taken together, show or infer reasonable, individual reliance. And “if a

complaint does not allege statements made to shareholders in conjunction with a

request for shareholder action, a plaintiff cannot rely on ‘a rebuttable presumption


170
      Id. at 144.
171
      Id. at 141, 142.
172
      Compl. ¶ 111.
173
      Id.
174
      Id. ¶ 132.


                                          42
of reliance’” 175 i.e. “the fraud on the market theory.”176 As reflected in Wood, a

failure to plead an element of a claim precludes a finding that the directors face a

substantial likelihood of liability for that claim such that demand is excused.

Therefore, Plaintiff cannot show that a majority of the Director Defendants face a

substantial likelihood of personal liability for knowingly allowing the dissemination

of false information to stockholders.

             2.    Plaintiff fails to plead that the board’s actions were so
                   egregious that they are not a valid exercise of the business
                   judgment rule

      Plaintiff contends that “[a] pre-suit demand on the Orexigen Board is also

excused because [seven of the eight Board members] did not exercise valid business

judgment in connection with their decisions, actions, and transactions”177 in three

ways.178 First, Plaintiffs allege that the Director Defendants “failed to act with

loyalty and due care by knowingly or recklessly allowing the Company to make (or




175
      Alessi, 849 A.2d at 944.
176
      Id.
177
      Compl. ¶ 155.
178
      Plaintiff mentions the Director Defendants’ duty of care twice in the Complaint as
      part of the broad allegations against the Director Defendants but abandoned these
      claims in his briefing. Presumably this is because Orexigen’s certificate of
      incorporation includes a Section 102(b)(7) provisions that exculpates the directors
      for personal liability to the fullest extent allowed under Delaware law.


                                          43
themselves making) improper public statements.”179 This allegation was addressed

at length in Section II.B.1.b. above. Second, Plaintiffs allege that the Director

Defendants “failed to act with loyalty and due care by knowingly or recklessly

making decisions and taking actions that caused or allowed Orexigen to breach its

confidentiality obligations with respect to the 25% Results, forcing the Company to

abandon the Light Study and bear the expenses of a new CVOT . . . .”180 This

allegation was addressed at length in Section II.B.1.a. above. Finally, Plaintiff

alleges that the Director Defendants “failed to exercise valid business judgment in

connection with causing the Company to waste its assets.”181

      “A board of directors enjoys a presumption of sound business judgment, and

its decisions will not be disturbed if they can be attributed to any rational business

purpose. A court under such circumstances will not substitute its own notions of

what is or is not sound business judgment.”182 “Irrationality is the outer limit of the

business judgment rule. Irrationality may be the functional equivalent of the waste




179
      Id. ¶ 156.
180
      Id. ¶ 157.
181
      Id. ¶ 158.
182
      Sinclair Oil Corp. v. Levien, 280 A.2d 717, 720 (Del. 1971).


                                          44
test or it may tend to show that the decision is not made in good faith, which is a key

ingredient of the business judgment rule.”183

      “[T]o excuse demand on grounds of waste the Complaint must allege

particularized facts that lead to a reasonable inference that the director defendants

authorized ‘an exchange that is so one sided that no business person of ordinary,

sound judgment could conclude that the corporation has received adequate

consideration.’”184 In order “[t]o prevail on a waste claim ... the plaintiff must

overcome the general presumption of good faith by showing that the board’s

decision was so egregious or irrational that it could not have been based on a valid

assessment of the corporation’s best interests.”185

      Plaintiff argues that the “breach of the confidentiality obligations was

unnecessary, served no legitimate business purpose, and provided [Orexigen] with

virtually no benefit in return for the substantial, otherwise avoidable costs incurred

by the breach and from carrying out a new CVOT”.186 But, as Plaintiff points out,

the 25% Results, while preliminary and unreliable, showed that Contrave could be



183
      Brehm v. Eisner, 746 A.2d 244, 264 (Del. 2000).
184
      In re Citigroup Inc. S’holder Deriv. Litig., 964 A.2d 106, 136 (Del. Ch. 2009)
      (quoting Brehm, 746 A.2d at 263).
185
      White v. Panic, 783 A.2d 543, 554 n.36 (Del. 2001).
186
      Compl. ¶¶ 158, 165.


                                          45
“one of the most effective cardiovascular drugs in history.”187 Plaintiff also points

out that Contrave was Orexigen’s “primary drug and best business prospect.”188 In

light of these realities, the Court cannot reasonably conclude, even at the motion to

dismiss stage, that there was no legitimate business purpose for the disclosures.

Additionally, based on the facts in the Complaint, and the Summary Review, it is

not a reasonable inference that the new CVOT was an otherwise avoidable cost

absent the confidentiality concerns. Both the Data Monitoring Committee and the

FDA raised concerns about the Light Study’s continuing viability due to loss of

participants.189 At the very least, the Light Study would have required a new cohort

of trial subjects to continue. Plaintiff has failed to plead particularized facts that

show the Director Defendants’ actions were “so egregious or irrational that it could

not have been based on a valid assessment of the corporation’s best interests.” Thus,

demand is not excused.

III.   CONCLUSION

       For the foregoing reasons, the Motion to Dismiss is GRANTED.

       IT IS SO ORDERED.




187
       Id. ¶ 119.
188
       Id. ¶ 37.
189
       White, 783 A.2d at 554 n.36.


                                         46